PER CURIAM.
The defendant was charged with breaking and entering a building with intent to commit a misdemeanor, to-wit: Petty Larceny. He pleaded guilty at arraignment and the sole question presented on appeal is whether the defendant made an understanding waiver of counsel. We have examined the colloquy between the court, the prosecutor and the defendant, and from it we are able to say, without doubt on our part, that the defendant made a voluntary, intelligent and understanding waiver of counsel. Thus, no error has been made to appear in this connection and the judgment must be affirmed.
In canvassing the whole trial court procedure we notice an uncertainty or lack of clarity as concerns the sentence imposed. It arises from this exchange:
“THE COURT: It is the judgment and sentence of the Court that you be imprisoned by confinement in the Division of Corrections for a term of six months to four years.
How long have you been in jail ?
“THE DEFENDANT: Since the 11th.
“THE COURT: The 11th. That would be from six months to four years, eleven months and nineteen days.”
We feel it would be apropriate to remand this case to the trial court for clarification of sentence.
Affirmed upon the merits, and remanded for clarification of sentence.
REED, C. J., and CROSS, JJ., concur. WALDEN and